DETAILED ACTION
Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the amendments include limitations not found in the prior art of Iida, Taub, Kusakabe, Mushabac, Helfenbein, Van Lierde and Noguchi. Therefore, the art of record does not teach or render obvious, either alone or in combination, a root canal treatment information apparatus including instruct display of the root canal extension direction image on the display as overlapping, and in correspondence with, the tooth image thereby providing an indication of the angle in which a tool for root canal treatment is recommended to enter the tooth, the angle corresponding to two points defining a path of root canal extension direction image with respect to a curve of the root canal in combination with the elements set forth in the claim.
Regarding claim 19, the amendments include limitations not found in the prior art of Iida, Taub, Kusakabe, Mushabac, Helfenbein, Van Lierde and Noguchi. Therefore, the art of record does not teach or render obvious, either alone or in combination, a dental image display method including the step of displaying the root canal extension direction image on the display as overlapping, and in correspondence with, the tooth image thereby providing an indication of the angle in which a tool for root canal treatment is recommended to enter the tooth, the angle corresponding to two points defining a path of root canal extension direction .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 






/MIRAYDA A APONTE/Examiner, Art Unit 3772                                                                                                                                                                                             
/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772